DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  
▪ In claim 19, ln. 1: --fully-- should be changed to ‘full’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 1,922,359).
Edwards discloses:
a head (32); 
a jaw (54) fixed about a pivot pin; 
a biasing member (61) biasing the jaw to a closed position; 
a kingpin guide (41) positioned opposite the jaw rigidly fixed to an underside of the head (fixed via bolts in apertures 52; see pg. 2, ln. 30-34), wherein the kingpin guide is adapted to engage and retain a kingpin against the jaw.
▪ Regarding claim 2: The kingpin guide comprises: a first and second flange portion (see Fig. 8, left and right flanges on either side of slot 42)
▪ Regarding claim 4: The kingpin guide further comprises a longitudinal portion (44 extends longitudinally and is disposed between the flange portions) positioned between the first and second flange portions.
▪ Regarding claims 5 and 6: The flange portion of the kingpin guide provides visual notice of the kingpin being operatively engaged with the jaw (see Figs. 3, 4: the forward ends of the flange portions are visible when the kingpin is engaged with the jaw, thus providing visual notice).
▪ Regarding claim 7: The kingpin guide prevents the jaw from closing when the kingpin is not in a lockable position relative to the jaw (see pg. 2, ln. 84-90 and 131-144; kingpin must contact guide to move plunger 66 and initiate locking).

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.  Applicant’s arguments/amendments were sufficient to overcome the previous rejection, and bring the claims in condition for allowance.
Claims 16-20* are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner was unable to find prior art teaching, inter alia, a fifth wheel hitch system with a a kingpin guide rigidly fixed to an underside of the head; an arm fixed about a pivot point an extending into the throat of the head; and an indicator arm that is rotated from a first to second position upon engagement of the arm by a kingpin.
*The objection to claim 19 should be addressed in the response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered:
While the amendments to claim 1 were sufficient to overcome the previous rejection, they were not sufficient to bring the claim in condition for allowance.  Claim 1 stands rejected by Edwards, as provided above.
The amendments to independent claims 8, 16 and 18 were sufficient to overcome the previous rejection and bring the claims in condition for allowance, as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
May 20, 2022


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611